DETAILED ACTION

This office action is in response to the application filed on 7/12/22.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 9,635,953, or Claims 1-19 of US Patent 10,251,490, or Claims 1-18 of US Patent 10,980,351, or Claims 1-25 of US Patent 10,448,749 or claims 1-19 of US Patent 10,092,242, or claims 1-16 of US Patent 11,122,909, or claims 1-19 of US Patent 10,441,087, or claims 1-20 of US Patent 9,844,275.  These patents disclose and claim similar subject matter to each other, each of which discloses and claims subject matter that is the same or substantially the same (or would make obvious) the claims of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patents each recite an apparatus with substantially the same structures as claimed in the instant application, including, inter alia, an air mattress with pressure sensors that determine if a user is present, and then provide some functionality based on this presence knowledge.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the claims of the co-pending applications.  The claims of the instant application are therefore fully encompassed by (and anticipated by) the claims of the co-pending applications regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the co-pending claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.





Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 3 are entirely found within claim 1, therefore claim 3 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




In view of the above rejections the respective claims are rejected as best understood on prior art as follows:



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,635,953 to Nunn et al. (“Nunn”).
Claim 1.  Nunn teaches:
“A bed system comprising: a first bed comprising: a first mattress; a first pressure sensor in communication with the first mattress to sense pressure applied to the first mattress; and a first controller in data communication with the first pressure sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure of the  mattress presence classifiers are run by a controller on incoming pressure readings, the one or more presence classifiers provide a presence vote; a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress ; and a second controller in data communication with the second pressure sensor, the controller configured to: receive the one or more presence classifiers; run the received presence classifiers on second pressure readings in order to collect one or more presence votes from the running presence classifiers; determine, from the one or more presence votes, a presence state of a user on the second bed; and responsive to the determined presence state, operate the bed system according to the determined presence state.”
Nunn teaches an air mattress with a first and second air chamber (Fig. 1, #’s 14B and 14B) with pressure sensors (transducers, Fig. 2, #46), which then uses the collected pressure data to determine if one or more users are present (“presence classifiers” in Applicant’s claim language); also see at least Nunn, column 9, lines 1-5.  Regarding the use of “second pressure readings”, Nunn discloses this limitation at least in column 5, lines 37-39, which discusses “two different beds (e.g., two twin beds placed next to each other)… may include more than one zone that may be independently adjusted.”  Therefore second pressure readings are considered to be those pressure readings associated with a second bed and/or a second zone.
Regarding claim 20, Nunn also teaches “means for supporting the first mattress” at least as a “foundation that supports the bed” in column 5, lines 34-42.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,635,953 to Nunn et al. (“Nunn”).
Regarding claims 2-18: these claims are directed toward aspects of data analysis techniques and methods that are well known in the art of computer science.  Nunn teaches performing data analysis of data provided by sensors, and using pressure data to determine whether a user is present on the mattress (Nunn, column 9, lines 1-5), then based on that information, the bed of Nunn initiates some change in the bed (Nunn, Figs. 4-5).  While Applicant’s terminology may differ slightly from the terminology used by Nunn, the fundamental aspects of data analysis and the functionality that they provide are taught by Nunn, despite any differences in terminology, Nunn is considered to make obvious the data analysis techniques claimed by Applicant.  Furthermore, Applicant has not provided explicit detail as to how to perform various data analysis techniques such as how to “generate one or more presence classifiers,” “provide a presence vote,” “mapping the training data to a kernel space,” self-organizing mapping,” manipulating a “feature set,” “training a classifier with the feature set,” how to perform “supervised” or “unsupervised” training, or how to create “a feature set from the training data”, “mapping the training data to a kernel space”, or “training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data.”  Applicant has also not provided details regarding how to perform “k-means clustering, mixture modeling, hierarchical clustering, self-organizing mapping, and hidden Markov modelling,” or how to determine presence votes and determine classification or confidence of these votes.  Applicant has additionally not provided a teaching of how “deep learning” as it relates to neural networks is carried out, and specifically what steps are performed in a “gradient descent process.”  Moreover, knowledge of all of these types of data manipulation is well known in the art of computer science, and Applicant is not required to provide a disclosure of that which is well known in the art.  MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.”  Therefore, because Applicant has not explicitly provided an enabling disclosure for each of these data analysis techniques, prior art knowledge these techniques is considered to be Applicant Admitted Prior Art, and therefore, it would have been obvious to perform any of these various data analysis techniques with the apparatus of Nunn and with the data collected by the sensors of Nunn.
Claim 19.  The system of claim 1, wherein: the first mattress comprises a first inflatable chamber; the first pressure sensor is in fluid communication with the first inflatable chamber to sense the pressure applied to the first mattress; the second mattress comprises a second inflatable chamber; and the second pressure sensor is in fluid communication with the second inflatable chamber to sense the pressure applied to the second mattress (regarding two inflatable chambers, see Nunn, Fig. 1, #’s 14A and 14B).
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan in view of US Patent Application Publication 2011/0010014 to Oexman et al. (“Oexman”), and in view of US Patent 7,542,959 to Barnhill et al. (“Barnhill”).
Claim 1.  A bed system comprising: a first bed comprising (Rawls-Meehan, Fig. 4A, #102): a first mattress (Rawls-Meehan, Fig. 5BA, #124); a first pressure sensor (Rawls-Meehan, teaches the use of pressure sensors in at least paragraph [0385]) in communication with the first mattress to sense pressure applied to the first mattress; and a first controller (Rawls-Meehan, see at least paragraph [0018]) in data communication with the first pressure sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure of the mattress Oexman in Fig. 2 and discussed in paragraph [0029]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bed of Rawls-Meehan with an inflatable mattress as disclosed by Oexman for the purpose of allowing air chambers to be adjusted in order to maximize a user’s comfort); and transmit the first pressure readings to a remote server such that the remote server is able to generate one or more presence classifiers using training data created with the first pressure readings such that, when the one or more presence classifiers are run by a controller on incoming pressure readings, the one or more presence classifiers provide a presence vote (Rawls-Meehan teaches a remote server in at least paragraph [0215] that analyzes data; regarding presence classifiers, Rawls-Meehan generally discusses that his invention is capable of “detecting presence of a particular user” in paragraph [0385] and additionally that “pressure sensors…may be used to sense a condition…associated with the adjustable furniture facility or a user…to trigger actuation of a component…or one or more of the other systems associated with the adjustable bed”, furthermore Rawls-Meehan teaches the use of various sensors for various purposes in paragraph [0163]; however Rawls-Meehan and Oexman do not explicitly teach details about data analysis techniques or methods of computer science such as the use of training data, presumably because they are well known in the art, as is discussed in Barnhill; Barnhill teaches the use of training data to produce a feature ranking with a support vector machine, SVM, in column 30, lines 8-48, and with an SVM recursive feature elimination, SVM RCE, at least in column  47, lines 34-53; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the data analysis methods of Barnhill with the apparatus of Rawls-Meehan since doing so would have simply been applying a known technique to a known device to yield predictable and obvious results). 
a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress; and a second controller in data communication with the second pressure sensor, the controller configured to: receive the one or more presence classifiers; run the received presence classifiers on second pressure readings in order to collect one or more presence votes from the running presence classifiers; determine, from the one or more presence votes, a presence state of a user on the second bed (Rawls-Meehan teaches the use of a second bad facility in at least paragraph [0236]); responsive to the determined presence, operate the bed system according to the determined presence state (see at least Rawls-Meehan, paragraph [0012]). 
Claim 2.  The bed system of claim 1, wherein operating the bed system according to the determined presence state comprises one of the list consisting of turning on a light, turning off a light, turning on a warming feature, changing bed firmness of the mattress, and articulating a foundation of the bed system (Rawls-Meehan discusses various light and home control systems in paragraph [0161]).
Claim 3.  The bed system of claim 1, the bed system further comprising the remote server (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 4.  The bed system of claim 3, wherein the remote server is physically remote from the first controller and the second controller; and wherein the remote server is in data communication with the first controller and the second controller (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 5.  The bed system of claim 3, wherein the remote server is configured to: generate, from the training data, the one or more presence classifiers; and send, to the second controller, the one or more presence classifiers (Rawls-Meehan and Oexman do not explicitly teach details about data analysis techniques or methods of computer science, presumably because they are well known in the art, as is discussed in Barnhill; Barnhill teaches the use of training data to produce a feature ranking with a support vector machine, SVM, in column 30, lines 8-48, and with an SVM recursive feature elimination, SVM RCE, at least in column  47, lines 34-53; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the data analysis methods of Barnhill with the apparatus of Rawls-Meehan since doing so would have simply been applying a known technique to a known device to yield predictable results). 
Claim 6.  The bed system of claim 5, wherein generating, from the training data, the one or more presence classifiers comprises: generating a feature set from the training data; mapping the training data to a kernel space (Barnhill teaches “In the context of a support vector machine, the present invention also provides for the selection of at least one kernel prior to training the support vector machine”; see Barnhill, column 5, lines 57-64).; and training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data (Barnhill teaches training a classifier beginning in column 5 at line 16) 
Claim 7.  The bed system of claim 6, wherein training a classifier comprises unsupervised training (see discussion in Barnhill beginning in column 37, line 5).
Claim 8.  The bed system of claim 7, wherein the unsupervised training comprises at least one of the group comprising k-means clustering, mixture modeling, hierarchical clustering (Barnhill, column 38, lines 56-67), self-organizing mapping, and hidden Markov modelling (Barnhill, column 14, lines 17-43).
Claim 9.  The bed system of claim 6, wherein training a classifier comprises supervised training (see discussion in Barnhill beginning in column 39, line 15).
Claim 13.  The bed system of claim 5, wherein generating the one or more presence classifiers comprises training a deep learning model on the training data (in view of Applicant’s paragraph [0005], “deep learning” is understood to be “Training the deep learning model on the training data includes generating an initial neural network configured to receive pressure data and generate presence votes”; in other words, deep learning is a process of using a neural network in which data is iteratively used to refine the neural network; Barnhill teaches this technique in at least column 3, lines 17-45)
Claim 14.  The bed system of claim [[5]] 13, wherein training the deep learning model on the training data comprises generating an initial neural network configured to receive pressure data and generate presence votes (Barnhill teaches this technique in at least column 3, lines 17-45).
Claim 15.  The bed system of claim 14, wherein the presence vote comprises a presence classification and a confidence value (the use of a confidence value for a data determination is well known in the prior art, as discussed by Barnhill in at least column 31, lines 60-65).
Claim 16.  The bed system of claim [[13]] 14, wherein generating the one or more presence classifiers comprises: determining a loss value for the initial neural network; and iteratively refining, beginning with the initial neural network, to a final neural network having a lower loss value than the initial neural network (Barnhill, column 31, lines 14 through column 32, line 5).
Claim 17.  The bed system of claim 16, wherein the iterative refining is performed with a gradient descent process until a lower loss value cannot be found with the gradient descent process (Barnhill, column 31, lines 14 through column 32, line 5; the iterative process of Barnhill is considered to be “a gradient descent process”).
Claim 18.  The bed system of claim 1, wherein a particular presence classifier is used for multiple users in multiple beds (Rawls-Meehan teaches the use of multiple beds in paragraph [0236] as well as us by multiple users in a single bed in paragraph [0273]).
Claim 19.  The system of claim 1, wherein: the first mattress comprises a first inflatable chamber; the first pressure sensor is in fluid communication with the first inflatable chamber to sense the pressure applied to the first mattress; the second mattress comprises a second inflatable chamber; and the second pressure sensor is in fluid communication with the second inflatable chamber to sense the pressure applied to the second mattress (regarding two beds, Rawls-Meehan teaches the use of multiple beds in paragraph [0236]; regarding the use of in inflatable chambers, Rawls-Meehan does not teach the use of inflatable chambers in a bed, however inflatable mattresses are well known in the art of beds, such as taught by Oexman in Fig. 2 and discussed in paragraph [0029]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the multiple beds of Rawls-Meehan with inflatable chambers as disclosed by Oexman for the purpose of allowing air chambers to be adjusted in order to maximize the comfort of a user or multiple users).
Claim 20.  Applicant’s limitations are substantially the same as the limitations of claim 1; see rejections above.  Regarding “means for supporting the first mattress”, see at least Rawls-Meehan Fig. 6.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan, US Patent Application Publication 2011/0010014 to Oexman et al. (“Oexman”), and US Patent 7,542,959 to Barnhill et al. (“Barnhill”), in view of US Patent Application Publication 2016/0300252 to Frank et al. (“Frank”).
Claim 10.  The bed system of claim 9, wherein the supervised training comprises providing the remote server with a set of annotations for the training data (Applicant’s claim limitations are interpreted as being directed toward a process of machine learning or AI in which certain data are categorized and provided to the machine learning model such that the machine learning model can better interpret similar data in the future; Barnhill teaches that “supervised training” is well known but does not teach details of this method; Frank provides additional insights into this method of data analysis and teaches that the use of annotation is a well-known data analysis method in at least paragraph [1742]; it would have been obvious to apply the annotation techniques disclosed by Frank to the data collected by Rawls-Meehan in order to improve the data analysis ability of the apparatus of Rawls-Meehan).
Claim 11.  The bed system of claim 10, wherein the annotations for the training data are provided by a human (Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”).
Claim 12.  The bed system of claim 10, wherein the annotations for the training data are provided programmatically (as best understood from Applicant’s paragraph [00257], data that are provided “programmatically” are generated by a computer algorithm and are not provided by a human; Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”). 


Response to Applicant's remarks and amendments

Regarding rejections under 35 USC 112(a), Applicant has persuasively argued on pages 7-10 of the remarks dated 7/12/22 that the originally filed disclosure is sufficient to enable one of ordinary skill in the art to make and use the claimed invention.  Specifically, Applicant argues that the claimed data analysis techniques are well known in the prior art, and therefore do not need to be explicitly described in the disclosure (MPEP §2164.05(a)).  Rejections under 35 USC 112(a) have been withdrawn.
Regarding rejections under 35 USC 112(b), Applicant has amended the claim language, and the rejections have been withdrawn.
Regarding the rejection of claim 3 under 35 USC 112(d), Applicant argues that the claim does in fact further limit claim 1.  Examiner respectfully disagrees.  Claim 1 positively recites “a remote server.”  Claim 3 refers back to this previously cited structure by referring to “the remote server.”  As “a remote server” has already been recited, restating this recitation does not positively recite any additional structure that is not in Claim 1.  In other words, these two claim limitations have been interpreted as referring to the same remote server, and not an attempt to claim two remote servers.
With respect to independent claims 1 and 20, Applicant argues on pages 10-12 of remarks that neither the cited art of Nunn, nor do the art of Rawls-Meehan, Oexman, and Barnhill teach the claimed invention.  Specifically, Applicant argues that none of the cited art teach “controller configured to: ... transmit the first pressure readings to a remote server such that the remote server is able to generate one or more presence classifiers using training data created with the first pressure readings such that, when the one or more presence classifiers are run by a controller on incoming pressure readings, the one or more presence classifiers provide a presence vote.”  However, Nunn teaches a controller (Nunn, Fig. 3, #302), which transmits (Nunn, column 9, lines 4-5) pressure readings (Nunn, column 9, line 2) to a remote server (Nunn, column 9, line 7) and then uses the data to determine whether a user is presence, i.e. Applicant’s “presence vote” (Nunn, column 9, lines 9-10, also lines 11-24).
Rawls-Meehan also teaches these features, discussed on page 11 of the Office Action, which cites paragraphs [0215].  Applicant alleges that Rawls-Meehan paragraph [0215] does not teach these features.  However, page 11 of the Office Action also cites Rawls-Meehan paragraphs [0385] and [0163].  As noted in the rejection above, at least these paragraphs of Rawls-Meehan teach using pressure sensors to sense whether or not a user is on a bed (which reads on Applicant’s “presence vote”).
Applicant further argues on pages 11-12 of remarks that Nunn does not teach the use of “second pressure readings” on a second bed.  Examiner respectfully disagrees.  This limitation is found at least in column 5, lines 37-39, which discusses “two different beds (e.g., two twin beds placed next to each other)… may include more than one zone that may be independently adjusted.”  Furthermore, Nunn discloses taking pressure readings every 15 minutes in column 9, lines 53-63.  Taking multiple pressure reading over varying time also reads on Applicant’s “second pressure readings.”
Additionally, Rawls-Meehan teaches this feature of using “second pressure readings” in his disclosure of the use of multiple beds in paragraph [0236] as well as us by multiple users in a single bed in paragraph [0273].
Accordingly, independent claims 1 and 20, as well as the claims depending therefrom, are anticipated or made obvious by the prior art of Nunn or alternatively by the prior art of Rawls-Meehan in view of Oexman and Barnhill.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673